Allowable Subject Matter
Claims 1, 4-10, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Johnson [US Patent Application Publication Number 2004/0176928 A1], fails to anticipate or render obvious the similarity of the diffraction signals is determined based on light intensity of the diffraction signal; and wherein it is determined that the smaller a mean square error of the light intensities between the plurality of diffraction signals represents a greater similarity of the plurality of diffraction signals, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 6 is allowed because the closest prior art, Johnson [US Patent Application Publication Number 2004/0176928 A1], fails to anticipate or render obvious interpolating the second interpolation target point further comprises[[:]] multiplying each of the one or more actual dimensions by a respective weighting according to a distance from the second interpolation target point to the actual dimension in the second data map, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 7 is allowed because the closest prior art, Johnson [US Patent Application Publication Number 2004/0176928 A1], fails to anticipate or render obvious the calculation formula is a calculation formula which is used to obtain an actual dimension of the target structure from a signal intensity in each frequency band of the diffraction signal obtained from a target structure to be measured, and the calculation formula is derived by calculating a coefficient, to be multiplied by the signal intensity in each frequency band of the diffraction signal, using the first interpolation data map and the second interpolation data map, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Johnson [US Patent Application Publication Number 2004/0176928 A1], fails to anticipate or render obvious in a case where the number of actual dimensions adjacent to the second interpolation data is less than a predetermined value on the second data map, the second interpolation data is not used to derive the calculation formula, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art, Johnson [US Patent Application Publication Number 2004/0176928 A1], fails to anticipate or render obvious generating an interpolation teach data map further comprises: identifying a section in the teach data map that lacks an actual dimension; and interpolating the section using one or more of the actual dimensions on a periphery of the section, wherein interpolating the section further comprises multiplying each of the one or more actual dimensions by a respective weighting according to a distance from the section to the actual dimension in the training data map, in combination with all other limitations in the claim(s) as defined by applicant.

determining that the number of actual dimensions peripheral to the section on the teach data map is less than a predetermined value; and excluding the section from the derivation of the calculation formula, wherein generating an interpolation teach data map further comprises: identifying a section in the teach data map that lacks an actual dimension; and interpolating the section using one or more of the actual dimensions on a periphery of the section, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Johnson [US Patent Application Publication Number 2004/0176928 A1], fails to anticipate or render obvious identifying a section in the teach data map that lacks an actual dimension, and by interpolating the section using one or more of the actual dimensions on a periphery of the section, wherein interpolating the section further comprises multiplying each of the one or more actual dimensions by a respective weighting according to a distance from the section to the actual dimension in the training data map, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
QUAEDACKERS (US Patent Application Publication 2019/0219380 A1) – method and system for measuring a height map of a surface of an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862